Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claim 21 has been amended. Claims 35-36 have been newly added. Claims 21-36 have been examined.

Response to Arguments
2.	Applicant’s arguments with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
3.	For claims 26-28, the phrases “one or more” and “or” have been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
5.	Claims 21-24, 26-28, 32 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (U.S. Patent Application Publication 2012/0054841; hereafter “Schultz”), and further in view of Barton et al. (U.S. Patent Application Publication 2014/0298420; hereafter “Barton”).
For claims 21 and 35-36, Schultz teaches a computer-implemented method, system and non-transitory computer-readable medium to verify identities of services making service requests, comprising:
one or more processors (note paragraph [0046], processor); and
one or more non-transitory, computer-readable media that store instructions that when executed by the one or more processors cause the computing system to perform operations (note paragraph [0049], processor executes instructions stored in memory), the operations comprising:
by an application service computing system (note paragraph [0051], block 405, IDM server receives request to register device application):
receiving, from a user computing device (note paragraph [0085], IDM server and gateway server may be single device; paragraph [0087], service request is received by gateway server from device application), a service request comprising first identifying information (note paragraph [0086], service request includes token) extracted by the user computing device from a service program code (note paragraph [0067], token includes registration number and other information for application verification; paragraph [0086], token includes application identifier) associated with a merchant service computing system (note paragraphs [0017]-[0018], application is associated with third comprising a plurality of computer-executable instructions and being resident on the user computing device (note Fig.1 and paragraph [0018], user device contains device application);
comparing the first identifying information received from the user computing device to second identifying information associated with the service program code associated with the merchant service computing system (note paragraph [0073], integrity code is based on application identifier; paragraph [0094], RAV determines if integrity code of received token matches stored integrity code, i.e. second identifying information associated with the service program code); and
in response to the comparing:
determining a match between the first identifying information and the second identifying information (note paragraph [0097], if application is verified based on the integrity code, block 715 – YES); and
allowing the service request (note paragraphs [0104]-[0105], if application is verified and authorized, RAV grants access to services being requested).

Schultz differs from the claimed invention in that they fail to teach:
wherein extracting first identifying information from the service program code comprises finding the first identifying information from within the plurality of computer-executable instructions

Barton teaches:
comprising a plurality of computer-executable instructions and being resident on the user computing device and wherein extracting first identifying information from the service program code comprises finding the first identifying information from within the plurality of computer-executable instructions (note paragraph [0134], identification tokens may be randomized alphanumeric strings embedded into the binary)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device application verification of Schultz and the embedded identification tokens of Barton. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of validating the identity of a mobile device application making a service request (Schultz) by the mobile device producing application identification information embedded in the application (Barton).


For claim 22, the combination of Schultz and Barton teaches claim 21, wherein receiving the service request further comprises, by the application service computing system:

in response to receiving the access request, generating an access token (note paragraphs [0022]-[0023] of Schultz, RAV application may generate a data integrity code and send a registration token; as indicated in A2 registration may be done directly with device application; paragraph [0062] of Schultz) comprising the first identifying information (note paragraph [0067] of Schultz, token includes registration number and other information for application verification; paragraph [0086], token includes application identifier); and
transmitting the access token to the user computing device, wherein the service request includes the access token comprising the first identifying information (note paragraph [0023] of Schultz, RAV application may send a registration token; as indicated in A2 registration may be done directly with device application).

For claim 23, the combination of Schultz and Barton teaches claim 21, further comprising, by the application service computing system: in response to determining a discrepancy between the first identifying information and the second identifying information, denying the service request (note paragraph [0091] of Schultz, application is not verified based on the integrity code, block 715 – NO).



For claim 26, the combination of Schultz and Barton teaches claim 21, wherein the first identifying information comprises one or more of an application identifier, a package name, and a digital signature (note paragraph [0067] of Schultz, token includes registration number and other information for application verification; paragraph [0086], token includes application identifier).

For claim 27, the combination of Schultz and Barton teaches claim 21, wherein the service program code is associated with a merchant service application, a merchant service website, or a merchant shipping service (note paragraphs [0017]-[0018] of Schultz, application is associated with third party service including calendar, mapping and purchasing applications).

For claim 28, the combination of Schultz and Barton teaches claim 27, wherein the service request comprises a request to process a financial transaction by the merchant service application, a request for shipping information, a request for information from an account of the user maintained by the one or more computing 

For claim 32, the combination of Schultz and Barton teaches claim 21, wherein an access request algorithm on the user computing device is activated in response to a service request being initiated on the user computing device, wherein the access request algorithm identifies and extracts the first identifying information from the service program code on the user computing device and transmits the first identifying information along with the service request to the application service computing system (note paragraphs [0051] and [0053] of Schultz, registration request may come from the user device and include application identifier, application signature, vendor signature).


6.	Claims 25 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schultz and Barton as applied to claim 21 above, and further in view of Piersol (U.S. Patent Application Publication 2012/0203670).
For claim 25, the combination of Schultz and Barton differs from the claimed invention in that they fail to teach:
further comprising, by the application service computing system prior to receiving the service request, distributing the service program code comprising the first identifying information to the user computing device.


further comprising, by the application service computing system prior to receiving the service request, distributing the service program code comprising the first identifying information to the user computing device (note paragraph [0111] of Piersol, online marketplace displays the application for sale and distribution to user device).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schultz and Barton and the application registration in a marketplace of Piersol. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of creating application metadata used in application identification when the application is created and placed in a marketplace for download.


For claim 29, the combination of Schultz, Barton and Piersol teaches claim 21, further comprising, by the application service computing system:
receiving the service program code from the merchant service computing system (note paragraph [0062] of Piersol, transfer module 316 of the process organizer 108 or module developer 135, paragraph [0050] and Fig. 2A of Piersol, transmits applications or modules to the workflow server 106);
extracting the first identifying information from the service program code received from the merchant service computing system (note paragraph [0109] of Piersol, 
storing the second identifying information comprising the extracted first identifying information (note paragraph [0109] of Piersol, application or module version GUID is stored as application metadata).

For claim 30, the combination of Schultz, Barton and Piersol teaches claim 29, wherein extracting the first identifying information comprises executing, by the application service computing system, a search algorithm that locates and extracts the first identifying information from the service program code (note paragraphs [0058] and [0117] of Piersol, metadata module includes a routine for extracting metadata from a document).

For claim 31, the combination of Schultz, Barton and Piersol teaches claim 29, wherein extracting the first identifying information from the service program code received from the merchant service computing system comprises identifying, by the application service computing system, a predetermined location in the service program code and extracting the first identifying information from the predetermined location (note paragraph [0058] of Piersol, metadata module includes a routine for extracting metadata from a document, i.e. predetermined location).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


7.	Claims 21-22, 25-29 are 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,445,491. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-20 of patent 10,445,491 contain every element of claims 21-22, 25-29 are 32-33 of the instant application and as such anticipate claim of the instant application (See chart below).
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND . 


8.	Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,852,283. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-19 of patent 9,852,283 contain every element of claims 21-32 of the instant application and as such anticipate claim of the instant application (See chart below).
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


s 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,531,718. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-20 of patent 9,531,718 contain every element of claims 21-32 of the instant application and as such anticipate claim of the instant application (See chart below).
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Anticipation Chart
Instant Application
10,445,491
9,852,283
9,531,718
Claim 21
Claim 1
Claim 1 + 2
Claim 1 +2
Claim 22
Claim 1
Claim 1
Claim 1
Claim 23

Claim 3
Claim 3
Claim 24

Claim 3
Claim 3

Claim 1
Claim 4
Claim 4
Claim 26
Claim 5
Claim 5
Claim 5
Claim 27
Claim 6
Claim 6
Claim 6
Claim 28
Claim 7
Claim 7
Claim 7
Claim 29
Claim 1
Claim 2
Claim 1
Claim 30

Claim 8
Claim 8
Claim 31

Claim 9
Claim 9
Claim 32
Claim 8
Claim 10
Claim 10
Claim 33
Claim 1






10.	Claims 23-24, 30-31 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,445,491 (hereafter ‘491) in view of Schultz and in view of Piersol.
	For claim 23, ‘491 differs from the claimed invention in that they fail to teach:
	further comprising, by the application service computing system: in response to determining a discrepancy between the first identifying information and the second identifying information, denying the service request.

	Schultz teaches:
	further comprising, by the application service computing system: in response to determining a discrepancy between the first identifying information and the second 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the verification method of ‘491 and the denying requests from unverified applications of Schultz to form the claims of the instant application. It would have been obvious because combining prior art elements according known methods would yield the predictable results of only allowing requests from verified applications.

For claim 24, the combination of ‘491 and Schultz teaches claim 23, further comprising, by the application service computing system, in response to determining the discrepancy, transmitting an error message to the user computing device, wherein the error message is displayed by the user computing device (note paragraph [0091] of Schultz, notification is sent that the application cannot be verified and/or application is be re-registered, block 720).

For claim 34, the combination of ‘491 and Schultz teaches claim 33, further comprising, by the application service computing system, storing the first identifying information as the second identifying information (note paragraphs [0026] and [0094] of Schultz, context information is stored in memory).



wherein extracting the first identifying information comprises executing, by the application service computing system, a search algorithm that locates and extracts the first identifying information from the service program code.

Piersol teaches:
wherein extracting the first identifying information comprises executing, by the application service computing system, a search algorithm that locates and extracts the first identifying information from the service program code (note paragraphs [0058] and [0117] of Piersol, metadata module includes a routine for extracting metadata from a document).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the verification method of ‘491 and the identification extractions of Piersol to form the claims of the instant application. It would have been obvious because combining prior art elements according known methods would yield the predictable results of finding identification information used to verify applications.


For claim 31, the combination of ‘491 and Piersol teaches claim 29, wherein extracting the first identifying information from the service program code received from the merchant service computing system comprises identifying, by the application .



11.	Claims 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,852,283 (hereafter ‘283) in view of Moon et al. (U.S. Patent Application Publication 2014/0150096; hereafter “Moon”) and in view of Schultz. 
For claim 33, ‘283 differs from the claimed invention in that they fail to teach:
receiving the service program code from the merchant service computing system;
inserting the first identifying information into the service program code received from the merchant service computing system; and
distributing the service program code to the user computing device, the distributed service program code comprising the inserted identifying information.

Moon teaches:
receiving the service program code from the merchant service computing system (note paragraph [0130], developer uploads an app);

distributing the service program code to the user computing device, the distributed service program code comprising the inserted identifying information (note paragraph [0134], app is provided to app store and downloaded upon user request);

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the verification method of ‘283 and the app store server inserting identifying information of Moon to form the claims of the instant application. It would have been obvious because combining prior art elements according known methods would yield the predictable results of verifying a service request using identifying information.


For claim 34, the combination of ‘283 and Moon differs from the claimed invention in that they fail to teach:
further comprising, by the application service computing system, storing the first identifying information as the second identifying information.

Schultz teaches:


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of ‘283 and Moon and the storing identifying information of Schultz to form the claims of the instant application. It would have been obvious because combining prior art elements according known methods would yield the predictable results of verifying applications using stored identifying information.


12.	Claims 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,531,718 (hereafter ‘718) in view of Moon et al. (U.S. Patent Application Publication 2014/0150096; hereafter “Moon”) and further in view of Schultz. 
For claim 33, ‘718 differs from the claimed invention in that they fail to teach:
receiving the service program code from the merchant service computing system;
inserting the first identifying information into the service program code received from the merchant service computing system; and
distributing the service program code to the user computing device, the distributed service program code comprising the inserted identifying information.

Moon teaches:
receiving the service program code from the merchant service computing system (note paragraph [0130], developer uploads an app);
inserting the first identifying information into the service program code received from the merchant service computing system (note paragraph [0101], APK is repacked with app store server signature);
distributing the service program code to the user computing device, the distributed service program code comprising the inserted identifying information (note paragraph [0134], app is provided to app store and downloaded upon user request);

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the verification method of ‘718 and the app store server inserting identifying information of Moon to form the claims of the instant application. It would have been obvious because combining prior art elements according known methods would yield the predictable results of verifying a service request using identifying information.


For claim 34, the combination of ‘718 and Moon differs from the claimed invention in that they fail to teach:
further comprising, by the application service computing system, storing the first identifying information as the second identifying information.

Schultz teaches:
further comprising, by the application service computing system, storing the first identifying information as the second identifying information (note paragraphs [0026] and [0094] of Schultz, context information is stored in memory).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of ‘718 and Moon and the storing identifying information of Schultz to form the claims of the instant application. It would have been obvious because combining prior art elements according known methods would yield the predictable results of verifying applications using stored identifying information.


Allowable Subject Matter
13.	Claims 33-34 would be allowable with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome the nonstatutory double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Moon et al. (U.S. Patent Application Publication 2014/0150096) discloses a code signature included in the mobile app (note paragraphs [0062] and [0101]).

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J Pearson/Primary Examiner, Art Unit 2438